Citation Nr: 9906040	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-17 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chloracne and cancers 
of the lungs, bronchus, larynx, and trachea, due to exposure 
to herbicides, including Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from December 1968 to July 
1970.  The record also indicates that the veteran served in 
the Republic of Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to service 
connection for chloracne and cancers of the lungs, bronchus, 
larynx, and trachea.


FINDING OF FACT

Competent medical evidence has not been presented to show 
that the claimed disorders currently exist or that, if they 
do, they are related to events in service, including exposure 
to herbicides.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
chloracne and for cancers of the lungs, bronchus, larynx, and 
trachea, due to exposure to herbicides, including Agent 
Orange, is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the three elements of a well grounded claim for 
service connection are: 1) evidence of a current disability 
as provided by a medical diagnosis; 2) evidence of incurrence 
or aggravation of a disease or injury in service, as provided 
by either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304 (1998).  Additionally, presumptive 
service connection shall be established for certain diseases 
associated with exposure to certain herbicide agents, 
including Agent Orange.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).  While chloracne (or other acneform disease 
consistent with chloracne) and respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) are included in this 
list, other skin and respiratory disorders are not.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).


II.  Factual Background

The evidence of record pertinent to the veteran's claim of 
service connection for chloracne and for respiratory cancers 
consists of the veteran's service records (including service 
medical records) and VA outpatient treatment records (dated 
from January 1994 to December 1995).

The veteran's service records indicate that he served in the 
Republic of Vietnam.  His service medical records are 
negative for any complaints or treatment indicating or 
suggesting herbicide exposure, including Agent Orange.  It 
was noted on the veteran's separation examination (conducted 
in July 1970) that he had a skin condition, which was acne on 
the face and chest.  No other pertinent notations were 
recorded.

The veteran's VA outpatient treatment records are silent as 
to the diagnoses of any type of respiratory cancer.  It was 
noted, though, that the veteran had mild obstructive 
pulmonary disease concomitant with chronic bronchitis.  The 
veteran was also assessed as having acute mild bronchitis and 
an upper respiratory infection.  With respect to a December 
1994 pulmonary function test, abnormal results were achieved, 
but it was noted that the veteran had not cooperated during 
the test and that he might not have taken his medications.  
These records also indicate that the veteran was referred for 
an Agent Orange evaluation in January 1994 and that he 
complained of both itching and of a rash on his scalp and 
body.  The veteran also reported shortness of breath on 
exertion, having very gradually worsened over the past 10 
years.  A follow up entry dated in August 1994 noted the 
veteran's complaints of generalized pruritus and of a 
thickened toenail for the last 20 years.  The recorded 
assessment was acrochordon and probable onychomycosis.


III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for chloracne and for cancers 
of the lungs, bronchus, larynx, and trachea due to in-service 
exposure to herbicides, including Agent Orange.  The Board 
also acknowledges the presumption of exposure to herbicides, 
including Agent Orange, for those veterans who served in 
Vietnam.  However, the Board must adhere to established law 
and regulations in its determinations.  As such, the 
veteran's claim must be denied, as it is not well grounded.

Specifically, the medical evidence of record is completely 
negative for any current diagnosis of chloracne or other 
acneform disease consistent with chloracne, nor is there 
medical evidence of any type of respiratory cancer, including 
cancer of the lung, bronchus, larynx, or trachea.  Rather, 
the medical evidence of record suggests that the veteran 
currently has some generalized pruritus or fungus infection, 
as well as mild chronic obstructive pulmonary disease with 
chronic bronchitis.  Additionally, the veteran's service 
medical records are silent as to these claimed disorders, 
indicating, at most, that the veteran had only acne on his 
face and chest while in service, and there is no suggestion 
whatsoever in the competent medical evidence of record that 
this in-service acne was either chloracne or an acneform 
disease consistent with chloracne.

In effect, then, the veteran has proffered only his 
assertions that his claimed disorders of chloracne and of 
respiratory cancers currently exist and are related to events 
in service, including exposure to herbicides.  Such lay 
assertions are insufficient to well ground a claim of 
entitlement to service connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical diagnosis and causation, competent 
medical evidence is required.  See Grottveit v. Brown, supra.  
In this regard, the appellant has even stated that the VA 
physicians have not diagnosed these claimed disorders.

Further, with respect to those current disorders shown by 
competent medical evidence, i.e., a generalized pruritus, 
fungus infection, mild obstructive pulmonary disease, and 
chronic bronchitis, applicable VA regulation specifically 
excludes them from the list of those diseases associated with 
exposure to certain herbicide agents, including Agent Orange.  
See 38 C.F.R. § 3.309(e).  Here, the Board must note, 
however, that the appellant is not necessarily precluded from 
attempting to prove entitlement to direct service connection.  
See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  Again, 
though, competent medical evidence is necessary to even meet 
the threshold requirement of submitting a well grounded 
claim.  Grottveit v. Brown, supra.

As such, absent competent medical evidence of a current 
disability or disabilities within applicable VA regulation, 
see 38 C.F.R. § 3.309(e), and their nexus, or link, to events 
in service, including exposure to herbicides, the veteran has 
not submitted a well grounded claim of entitlement to service 
connection for chloracne and for cancers of the lungs, 
bronchus, larynx, and trachea.  See Caluza v. Brown, supra.  
Absent a well grounded claim, application of the rule 
regarding benefit of reasonable doubt is not required.  
38 U.S.C.A. § 5107(b) (West 1991).  Also, the veteran has not 
provided any indication of the existence of additional 
evidence which would make his claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the statement of 
the case (dated in February 1996) and in the supplemental 
statement of the case (dated in July 1996), as he was 
provided with the requirements of a well grounded claim and 
informed that there was no basis in the evidence of record to 
support his claim.



ORDER

Entitlement to service connection for chloracne and for 
cancers of the lungs, bronchus, larynx, and trachea, due to 
exposure to herbicides, including Agent Orange, is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

- 7 -


- 6 -


